[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Following a hearing on April 12, 1999, the Court has carefully considered the testimony of the plaintiff, the exhibits admitted at the hearing, the information forwarded to the Court by the defendant and the statutory criteria and makes the following findings and orders:
1. THAT the defendant had actual notice of the hearing.
2. THAT the defendant is gainfully employed and has available CT Page 4390 to him as of May 1, 1999 medical insurance coverage for the benefit of the minor children.
3. Effective upon notice to the defendant child support for the benefit of the two minor children is increased from $71.00 per week to $150.00 per week.
4. The defendant is ordered to furnish the plaintiff forthwith his Federal Income Tax Returns for Calendar years 1995 through 1998.
5. The defendant shall, within 30 days, reimburse the plaintiff the sum of $2,500.54 for unreimbursed medical insurance premiums and medical expenses. The plaintiff is ordered to submit copies of the bills to the defendant.
6. The plaintiff shall be entitled to the tax exemptions for the calendar year 1999 and thereafter unless the defendant can prove payment of more than 50% support for each minor child.
John R. Caruso, Judge